Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        23-NOV-2021
                                                        08:07 AM
                                                        Dkt. 11 ODDP


                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    WAILA SARCEDO, Petitioner,

                                  vs.

            DEPARTMENT OF HUMAN SERVICES, Respondent.


                        ORIGINAL PROCEEDING
                        (FC-S NO. 18-00077)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                       AND RELATED FILINGS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On November 10, 2021, the appellate clerks’ office

received and filed the following documents on behalf of

petitioner Waila Sarcedo:    (1) a petition for writ of habeas

corpus; (2) a motion to dismiss; (3) a petition for redress and

grievances; (4) petitioner’s declaration; (5) a notice of motion

to void judgments; and (6) a notice of intent to Hawai#i

legislature and government workers.     Upon consideration of the

petition for writ of habeas corpus and the related filings,

petitioner presents no special reason for this court to invoke

its jurisdiction and has alternative means to seek relief,

including seeking relief in the pending appeal, the family court,

or the civil cases filed in the circuit court, as provided by
law.   See Oili v. Chang, 54 Haw. 411, 412, 557 P.2d 787, 788

(1976).   Accordingly,

           It is hereby ordered that the petition for writ of

habeas corpus and the related filings are denied.

           It is further ordered that the clerk of the appellate

court shall process this original proceeding without payment of

the filing fees.

           DATED:   Honolulu, Hawai#i, November 23, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2